Justice COATS,
dissenting.
Although I too consider it unnecessary to reach the question of coordinated contributions, for me (unlike the majority) this is so because the conduct challenged here is so clearly a prohibited political expense, without reference to campaign contributions. Because I believe the CEA's and PEA's conduct in this case not only falls within the prohibition of article XXVIII, but actually lies at its heart; and because I believe the majority's construction virtually stands the unambiguous language of this constitutional provision on its head, I respectfully write in dissent.
The length and cireuity of the majority's explanation make it difficult to concisely develop both my methodological and substantive objections, but my fundamental objection is easily identified. Basically, the majority lights upon a caveat in the article's definition of "expenditure," which is clearly included to ensure that any expenses incurred by a union in communicating with its own membership not be erroneously accounted a political expenditure, and it transforms that caveat into an "exception," or "protection," for partisan political campaign activities by paid union staff, as long as any direct contact with potential voters is left to union volunteers. In addition to finding no support in the actual language of the provision, the majority's "exception" virtually swallows the proscription itself, converting words of prohibition into a license for union campaigning.
Article XXVIII is, of course, structured upon the distinction between political expenditures and campaign contributions articulated in Buckley v. Valeo. See 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976). While contributions and coordinated expenditures (which for all intents and purposes are contributions) may be constitutionally regulated, id. at 28, 96 S.Ct. 612, political expenditures by individuals are strictly protected by the First Amendment. Id. at 51, 96 S.Ct. 612. In clear reliance on a further distinction in Supreme Court jurisprudence between the *83conduct of individuals and that of membership organizations, however, article XXVIII forbids both contributions and expenditures, of all kinds, by labor unions and corporations advocating the election or defeat of a candidate. See Colo. Const. art. XXVIII, § 83(4)(a). And although there may be no litigated Supreme Court case precisely upholding a ban on uncoordinated political expenditures by labor unions, that is the clear implication of its applicable jurisprudence, and the majority does not hold otherwise. See, e.g., Fed. Election Comm'n v. Mass. Citizens for Life, 479 U.S. 238, 264, 107 S.Ct. 616, 93 L.Ed.2d 539 (1986) (recognizing shareholders' claims to assets and earnings as factor in assessing validity of prohibiting political expenditures by membership organizations); Fed. Election Comm'n v. Nat'l Right to Work Comm., 459 U.S. 197, 208, 103 S.Ct. 552, 74 L.Ed.2d 364 (1982) (allowing protection of corporate investors by prohibiting use of investment funds to support political candidates); cf. Pipefitters Local 562 v. United States, 407 U.S. 385, 414-15, 92 S.Ct. 2247, 33 L.Ed.2d 11 (1972) (permitting corporations and labor organizations to make contributions and expenditures from voluntary donations of stockholders or union members, which adequately protects payments into the general treasury by dissenting stockholders and union members).
Instead, the majority merely notes that the constitutionality of such a proscription remains an open question and avoids addressing it by finding that the political activities engaged in by paid CEA and PEA staff in this case do not constitute expenditures at all-coordinated or otherwise. That even the majority understands the difficulty of finding its "broad exception" in the language of the caveat seems clear enough from its herculean efforts at justification through presumption and its imputation of the same exception to campaign contributions, without the barest hint of textual support.
The majority's house of cards rests on these few words: "'Expenditure' does not include ... payments by a membership organization for any communication solely to members and their families" See Colo. Const. art. XXVIII, $ 2(8)(b)(III). Despite the article's definition of "expenditure" as including any "payment ... for the purpose of expressly advocating the election or defeat of a candidate," see id. at § 2(8)(a); its pro-seriptive provision making it "unlawful for . a labor organization to make ... expenditures expressly advocating the election or defeat of a candidate," see id. at § 8(4)(a); and its separate allowance of the creation of political or small donor committees to shield the dues of union members from being used to subsidize political causes of which they may not approve, see id.; the majority nevertheless excuses the use of general union funds to organize, administer, and supervise campaign efforts, including acquiring and providing partisan campaign materials for distribution by union members, as merely "communicating" with its membership. Surely there can be no serious doubt that these are precisely the kinds of expenditures by membership organizations the constitutional provision was designed to prohibit.
It is, of course, the use of salaried employees, rather than de minimus expenses for water and the like, that is at issue here. By exempting the union activities in this case from the article's prohibition of expenditures by membership organizations, the majority necessarily gives its blessing to these kinds of partisan campaign efforts by paid union staff, even if those efforts are clearly coordinated with political candidates. For my part, I am quite convinced that article XXVIII's proscription of all political expenditures by unions and corporations comports with the dictates of the First Amendment. If the majority doubts this proposition, it should strike down article XXVIII as a violation of the Supremacy Clause rather than simply rewriting it.
Because I believe the majority's construction of article XXVIII needlessly nullifies the expressed intent of the voters, I respectfully dissent.
I am authorized to state that JUSTICE EID joins in this dissent.